     Case 3:19-cv-03770-WHO Document 248 Filed 09/23/20 Page 1 of 5




 1 EDWARD R. REINES (Bar No. 135690)         DAVID BILSKER (Bar No. 152383)
   edward.reines@weil.com                    davidbilsker@quinnemanuel.com
 2 DEREK C. WALTER (Bar No. 246322)          QUINN EMANUEL URQUHART &
   derek.walter@weil.com                     SULLIVAN, LLP
 3 CHRISTOPHER S. LAVIN (Bar No. 301702)     50 California Street, 22nd Floor
   christopher.lavin@weil.com                San Francisco, CA 94111
 4 SARA L. TOWNSEND (Bar No. 320300)         Telephone: (415) 875-6600
   sara.townsend@weil.com                    Facsimile: (415) 875-6700
 5 WEIL, GOTSHAL & MANGES LLP
   201 Redwood Shores Parkway                KEVIN P.B. JOHNSON (Bar No. 177129)
 6 Redwood Shores, CA 94065                  kevinjohnson@quinnemanuel.com
   Telephone: (650) 802-3000                 QUINN EMANUEL URQUHART &
 7 Facsimile: (650) 802-3100                 SULLIVAN, LLP
                                             555 Twin Dolphin Drive # 560
 8 DOUGLAS W. MCCLELLAN (pro hac vice)       Redwood City, CA 94065
   doug.mcclellan@weil.com                   Telephone: (650) 801-5000
 9 MELISSA L. HOTZE (pro hac vice)           Facsimile: (650) 801-5100
   melissa.hotze@weil.com
10 AMANDA C. DO COUTO (pro hac vice)         ANNE S. TOKER (pro hac vice)
   amanda.docouto@weil.com                   annetoker@quinnemanuel.com
11 WEIL, GOTSHAL & MANGES LLP                JOSEPH MILOWIC III (pro hac vice)
   700 Louisiana Street, Suite 1700          josephmilowic@quinnemanuel.com
12 Houston, TX 77002                         QUINN EMANUEL URQUHART &
   Telephone: (713) 546-5000                 SULLIVAN, LLP
13 Facsimile: (713) 224-9511                 51 Madison Avenue, 22nd Floor
                                             New York, New York 10010
14 ANDREW P. GESIOR (pro hac vice)           Telephone: (212) 849-7000
   andrew.gesior@weil.com                    Facsimile: (212) 849-7100
15 WEIL, GOTSHAL & MANGES LLP
   767 Fifth Avenue                          DEREK L. SHAFFER (pro hac vice)
16 New York, NY 10153                        derekshaffer@quinnemanuel.com
   Telephone: (212) 310-8000                 QUINN EMANUEL URQUHART &
17 Facsimile: (212) 310-8007                 SULLIVAN, LLP
                                             1300 I Street NW, Suite 900
18                                           Washington, D.C. 20005
   STEPHEN BOSCO (pro hac vice)              Telephone: (202) 538-8000
19 stephen.bosco@weil.com                    Facsimile: (202) 538-8100
   WEIL, GOTSHAL & MANGES LLP
20 2001 M Street, Suite 600                  Attorneys for Defendants
   Washington, DC 20036                      BGI GENOMICS CO, LTD., BGI AMERICAS
21 Telephone: (202) 682-7000                 CORP., MGI TECH CO., LTD., MGI
   Facsimile: (202) 857-0940                 AMERICAS, INC., AND COMPLETE
22                                           GENOMICS, INC.
   Attorneys for Plaintiffs
23 ILLUMINA, INC. AND ILLUMINA
   CAMBRIDGE LTD.
24

25

26

27

28
                                                                      Case No. 3:19-cv-03770-WHO
                                                                      Case No. 3:20-cv-01465-WHO
                                 JOINT LETTER REGARDING ENTRY OF MODIFIED PRELIMINARY INJUNCTIONS
     Case 3:19-cv-03770-WHO Document 248 Filed 09/23/20 Page 2 of 5




 1                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
 2                          SAN FRANCISCO DIVISION
 3 ILLUMINA, INC.                              Case No. 3:19-cv-03770-WHO
   ILLUMINA CAMBRIDGE LTD.,                    Case No. 3:20-cv-01465-WHO
 4
                    Plaintiffs,                JOINT LETTER REGARDING ENTRY
 5                                             OF MODIFIED PRELIMINARY
        v.                                     INJUNCTIONS
 6
   BGI GENOMICS CO., LTD.,
 7 BGI AMERICAS CORP.,
   MGI TECH CO., LTD.,
 8 MGI AMERICAS, INC., and
   COMPLETE GENOMICS INC.,
 9
                    Defendants.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       Case No. 3:19-cv-03770-WHO
                                             -2-                       Case No. 3:20-cv-01465-WHO
                                  JOINT LETTER REGARDING ENTRY OF MODIFIED PRELIMINARY INJUNCTIONS
       Case 3:19-cv-03770-WHO Document 248 Filed 09/23/20 Page 3 of 5




 1          Illumina, Inc. and Illumina Cambridge Ltd. (“Plaintiffs”) and Defendants BGI Genomics

 2 Co. Ltd., BGI Americas Corp., MGI Tech Co., Ltd., MGI Americas, Inc., and Complete Genomics,

 3 Inc. (“Defendants”) (collectively, “the Parties”) respectfully request that the Court enter the Joint

 4 Proposed Modified Preliminary Injunctions filed on September 14, 2020, as previously stipulated.

 5 See Case No. 19-cv-3770-WHO (“Illumina I”), Dkt. No. 247; Case No. 20-cv-1465-WHO

 6 (“Illumina II”), Dkt. No. 181. Upon entry of the Modified Preliminary Injunctions, the parties will

 7 file by agreement to dismiss the appeal pending before the Federal Circuit as contemplated by the

 8 stipulation. Absent dismissal of the pending appeal or further action by the Federal Circuit,

 9 Defendants’ opening brief is due to be filed on September 28, 2020.

10

11   Dated: September 23, 2020                        Respectfully submitted,

12   By:     /s/ Edward R. Reines                     By:       /s/ Derek L. Shaffer
13   Edward R. Reines (Bar No. 135960)                     David Bilsker (Bar No. 152383)
     Derek C. Walter (Bar No. 246322)                      davidbilsker@quinnemanuel.com
14   Christopher S. Lavin (Bar No. 301702)                 QUINN EMANUEL URQUHART &
     Sara L. Townsend (Bar No. 320300)                     SULLIVAN, LLP
15   WEIL, GOTSHAL & MANGES LLP                            50 California Street, 22nd Floor
     201 Redwood Shores Parkway                            San Francisco, CA 94111
16   Redwood Shores, CA 94065                              (415) 875-6600 Tel.
     (650) 802-3000 Tel.                                   (415) 875-6700 Fax
17   (650) 802-3100 Fax
     edward.reines@weil.com                                Kevin P.B. Johnson (Bar No. 177129)
18   derek.walter@weil.com                                 kevinjohnson@quinnemanuel.com
     christopher.lavin@weil.com                            QUINN EMANUEL URQUHART &
19   sara.townsend@weil.com                                SULLIVAN, LLP
                                                           555 Twin Dolphin Drive, 5th Floor
20   Douglas W. Mcclellan (pro hac vice)                   Redwood Shores, CA 94065
     Melissa L. Hotze (pro hac vice)                       (650) 801-5000 Tel.
21   Amanda C. Do Couto (pro hac vice)                     (650) 801-5100 Fax
     WEIL, GOTSHAL & MANGES LLP
22   700 Louisiana, Ste. 1700                              Anne S. Toker (admitted pro hac vice)
     Houston, TX 77002                                     annetoker@quinnemanuel.com
23   (713) 546-5000 Tel.                                   Joseph Milowic III (admitted pro hac vice)
     (713) 224-9511 Fax                                    josephmilowic@quinnemanuel.com
24   doug.mcclellan@weil.com                               QUINN EMANUEL URQUHART &
     melissa.hotze@weil.com                                SULLIVAN, LLP
25   amanda.docouto@weil.com                               51 Madison Avenue, 22nd Floor
                                                           New York, New York 10010
26                                                         (212) 849-7000 Tel.
                                                           (212) 849-7100 Fax
27

28
                                                                              Case No. 3:19-cv-03770-WHO
                                                     -1-                      Case No. 3:20-cv-01465-WHO
                                         JOINT LETTER REGARDING ENTRY OF MODIFIED PRELIMINARY INJUNCTIONS
      Case 3:19-cv-03770-WHO Document 248 Filed 09/23/20 Page 4 of 5




 1   Andrew P. Gesior (pro hac vice)               Derek L. Shaffer (pro hac vice pending)
     WEIL, GOTSHAL & MANGES LLP                    derekshaffer@quinnemanuel.com
 2   767 Fifth Avenue                              QUINN EMANUEL URQUHART &
     New York, NY 10153                            SULLIVAN, LLP
 3   (212) 310-8000 Tel.                           1300 I Street NW, Suite 900
     (212) 310-8007 Fax                            Washington, D.C. 20005
 4   andrew.gesior@weil.com                        (202) 538-8000 Tel.
                                                   (202) 538-8100 Fax
 5   Stephen Bosco (pro hac vice)
     WEIL, GOTSHAL & MANGES LLP                    Attorneys for Defendants
 6   2001 M Street, Suite 600
     Washington, DC 20036
 7   (202) 682-7000 Tel.
     (202) 857-0940 Fax
 8   stephen.bosco@weil.com

 9   Attorneys for Plaintiffs

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       Case No. 3:19-cv-03770-WHO
                                             -2-                       Case No. 3:20-cv-01465-WHO
                                  JOINT LETTER REGARDING ENTRY OF MODIFIED PRELIMINARY INJUNCTIONS
       Case 3:19-cv-03770-WHO Document 248 Filed 09/23/20 Page 5 of 5




 1                                           ATTESTATION
 2          I, David Bilsker, am the ECF User whose ID and password are being used to file this

 3 Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Derek L. Shaffer and

 4 Edward R. Reines have concurred in this filing.

 5 DATED: September 23, 2020                     By /s/ David Bilsker
                                                   David Bilsker
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                              Case No. 3:19-cv-03770-WHO
                                                     -3-                      Case No. 3:20-cv-01465-WHO
                                         JOINT LETTER REGARDING ENTRY OF MODIFIED PRELIMINARY INJUNCTIONS
